Case 6:05-cr-60040-RGJ-PJH Document 303 Filed 07/15/19 Page 1 of 1 PageID #: 1574



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


  UNITED STATES OF AMERICA                                CASE NO. 6:05-CR-60040

  VERSUS                                                  JUDGE ROBERT R. JAMES

  KEITH ROMAN HENDERSON (01)                              MAGISTRATE JUDGE HANNA


                                      AMENDED JUDGMENT

         Pursuant to Section 404 of the First Step Act,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Judgment of the

  Court imposed on July 28, 2006 [see Doc. No. 113], as amended by the Order issued on March

  28, 2017 [see Doc. No. 268], sentencing Defendant Keith Roman Henderson to a total term of

  imprisonment of 240 months and a term of supervised release of 10 years, is AMENDED, and

  Defendant’s term of imprisonment is REDUCED to TIME SERVED and his term of supervised

  release is REDUCED to EIGHT years.

         Except as provided herein, all other provisions of the Judgment imposed on July 28, 2006

  [Doc. No. 113], remain in effect.

         SIGNED this 15th day of July, 2019.
